DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 05/07/2022 has been entered. Claims 1-4 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 03/17/2022.


Response to Arguments
Applicant's arguments, see Page 6, filed 05/07/2022, with respect to the 101 REJECTIONS have been fully considered but they are not persuasive. 
Applicant states “It is clear that even if the claimed invention includes an abstract idea, the asserted judicial exception has been integrated into a practical application and thus is patent eligible”. Examiner respectfully disagrees.
The courts have stated limitations that are not indicative of integration into a practical application: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (e.g., being a geographic information system (GIS); Examinter interprets this limitation to be merely using a computer as a tool to perform the identified abstract idea); Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (e.g., generating indication of prevention of the transient flow in the water supply pipeline network; Examiner interprets this limitation to be adding insignificant extra-solution activity by performing generic computer functions to facilitate the identified abstract idea (e.g., data output, display data, store data, transmit data, etc.)); or Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (e.g., the pipeline network model being a geographic information system (GIS) based hydraulic model of the water supply pipeline network, the GIS system having pipline network topological information and component property information of the water supply pipeline network, and each node of the pipeline network model representing a user of the water supply pipeline network; generating indication of prevention of the transient flow in the water supply pipeline network; Examiner interprets these limitation to generally link the data/information and identified abstract idea to a particular technological environment or field of use). 
Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).
Further, the guidance states that an improved abstract idea is still an abstract.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites (1) identifying same-diameter in-series pipeline systems (IDP) in a pipeline network model to form a collection IDP ={IDP, IDP2,. , IDP } of the same-diameter in-series pipeline systems, the pipeline network model being a geographic information system (GIS) based hydraulic model of the water supply pipeline network, the GIS system having pipline network topological information and component property information of the water supply pipeline network, and each node of the pipeline network model representing a user of the water supply pipeline network, wherein N is a number of the same-diameter in-series pipeline systems in the pipeline network model; the same-diameter in-series pipeline systems are basic objects of simplification of the same-diameter in-series pipelines, for example, one of the same-diameter in-series pipeline systems IDPi comprises four pipelines PI, P2, P3 and P4 that are connected in series, three nodes N1, N2 and N3 that are connected at middles thereof, and nodes N4 and Ns that are connected at both ends thereof and pipelines Ps, P6, P7 and P8 that are connected externally; wherein a node flow rates of nodes N1, N2, N3, N4 and Ns are qi, q2, q3, q4 and qs in sequence; a mathematical expression of the same-pipeline in-series pipeline systems IDPi (i =1,...N ) is as follows: 
 
    PNG
    media_image1.png
    18
    479
    media_image1.png
    Greyscale
 
(2) for the same diameter in-series pipeline systems IDPi (i = 1, 2, 3 ... N) in a set of the IDP, establishing an optimization objective function to calculate a simplified error Err generated by the flow distribution of each intermediate node to form the set Err ={Err, Err2,..., Err } (I is the number of intermediate nodes); 
taking intermediate nodes N1, N2 and N3 as examples, the established optimization objective functions are as follows respectively:  

    PNG
    media_image2.png
    171
    539
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    102
    504
    media_image3.png
    Greyscale

{ZZDSB-20001-USPT/01163482v1}17in formulas above, subscripts 0 and d represent the original same-diameter in-series pipeline system and the same-diameter in-series pipeline system after a water volume of the intermediate nodes is distributed; wl and w2 are the weight coefficients, which indicate the relative importance of the two simplified in-series pipelines; `PN is the influence factor of the transient water volume at the node Ni, which indicates the degree of influence of the water volume at a node Ni on a transient flow process, and the value thereof is between 0-100%; T PN is the propagation coefficient of the connecting pipeline Pj at the node Ni, and the mathematical  
    PNG
    media_image4.png
    24
    543
    media_image4.png
    Greyscale
 sectional area of the pipeline, D is the diameter of the pipeline, a is the wave velocity of the pipeline, M is the total number of connection pipelines at the node Ni, and m is the m-th connection pipeline at a node of Nj; the value of the propagation coefficient TPi --*N, Tg 'is between 0 - 2, which means the change degree of the pressure fluctuation amplitude of the transient pressure wave that propagates along the pipeline P; to the node Ni, specifically, in the formula, TPS-N4 represents the multiples of the transient pressure wave propagating along the pipeline P5 to the node N4 relative to an initial amplitude before reaching a node N4; TP, --N4 represents the multiples of the transient pressure wave propagating along the pipeline P6 to the node N4 relative to the initial amplitude before reaching the node N4; the initial steady-state hydraulic state at the node and the properties of the connection pipeline are used to determine the influence factor `1N of the transient water volume of the node Ni, that is, 
 
    PNG
    media_image5.png
    19
    500
    media_image5.png
    Greyscale
 
in the formula, SN represents the static property at the node Ni, which is determined by the initial steady-state hydraulic state at the node and the properties of 
    PNG
    media_image6.png
    26
    542
    media_image6.png
    Greyscale
q0 (Ni) and H0 (Ni) represent the initial steady-state water volume and pressure at the {ZZDSB-20001-USPT/01163482v1}18node Ni, respectively, and g is the acceleration of gravity; 
the ratio of the length of the in-series pipelines is used to express the weight coefficient of two in-series pipelines, namely:  
    PNG
    media_image7.png
    199
    529
    media_image7.png
    Greyscale
 
in the formula, L represents the length of the pipeline; 
solving the optimization objective function can obtain the simplified error Err and the corresponding optimization decision variable value r; specifically, solving the formulas (2), (3) and (4) can obtain the simplified errors Erri, Err2 and Err3 of the intermediate nodes N1, N2 and N3, and the corresponding optimization decision variable values ri, r2 and r3, respectively; (3) according to Errmn = min(Err ), determining the intermediate nodes that are preferably simplified, in order to ensure the accuracy of the simplified model, according to the control threshold Errtoi of the simplified error to judge whether the combining operation of the same-diameter in-series pipelines are suitably conducted: 
 
    PNG
    media_image8.png
    15
    426
    media_image8.png
    Greyscale
 
If Errmn > Err,,0 , it is not appropriate to be simplified. (13); 
If Errmn Err,>1, it then continues to execute downward; otherwise, jump to Step (6); (4) performing a simplified operation on intermediate nodes that can be simplified, to determine the flow of simplified nodes at two ends and the parameters of an equivalent pipeline; (5) removing the simplified intermediate nodes in the same-diameter in-series pipeline systems IDPi; at this time, if the number of intermediate nodes in the IDPi is {ZZDSB-20001-USPT/01163482v1}190, it means that the in-series pipelines in the current same diameter in-series pipeline systems have all been simplified, then jump to Step (6); otherwise, jump to Step (2) and continue to simplify the current same-diameter in-series pipeline systems; (6) completing the simplification of the current same-diameter in-series pipeline systems, start the simplification of the next group of the same-diameter in-series pipeline systems, and return to Step (2) until all the same-diameter in-series pipeline systems have been simplified, which means a simplified process is ended; and (7) generating indication of prevention of the transient flow in the water supply pipeline network. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, Claim(s) 2-4 recite(s) wherein in step (2), the value of the optimization decision variable r is between 0 and 1.  wherein in Step (3), the control threshold Errtoa ranges from 0.01 to 0.03.  wherein in Step (4), the flow of the simplified nodes at both ends can be determined according to the value of the optimization decision variable r corresponding to Err,ni, for example, the intermediate node N2 is simplified, and the water volumes of the nodes Ni and N3 at two ends are q1 + r2q2 and q3 + (1- r2)q2, respectively; the parameters of the equivalent pipelines are determined as follows: (1) The pipeline diameter and wave velocity are equal to the diameter and wave velocity of the in-series pipelines, respectively; (2) the length of the pipelines is equal to the sum of the length of the two in-series pipelines; (3) the resistance coefficient of the pipelines is determined according to the principle of hydraulic equivalence, that is, the head loss of the equivalent pipelines after water flow is simplified is the same as the head loss of the in-series pipelines before the water flow is simplified [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (e.g., being a geographic information system (GIS); Examinter interprets this limitation to be merely using a computer as a tool to perform the identified abstract idea);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (e.g., generating indication of prevention of the transient flow in the water supply pipeline network; Examiner interprets this limitation to be adding insignificant extra-solution activity by performing generic computer functions to facilitate the identified abstract idea (e.g., data output, display data, store data, transmit data, etc.)); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (e.g., the pipeline network model being a geographic information system (GIS) based hydraulic model of the water supply pipeline network, the GIS system having pipline network topological information and component property information of the water supply pipeline network, and each node of the pipeline network model representing a user of the water supply pipeline network; generating indication of prevention of the transient flow in the water supply pipeline network; Examiner interprets these limitation to generally link the data/information and identified abstract idea to a particular technological environment or field of use). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864